971 So. 2d 948 (2007)
Maria SUAREZ and Rolando Suarez, Appellants,
v.
The CITY OF HIALEAH, Appellee.
No. 3D07-163.
District Court of Appeal of Florida, Third District.
December 26, 2007.
Leonard A. Canton, for appellants.
William Grodnick, City Attorney, and Robert Lloyd-Still, Assistant City Attorney; Akerman, Senterfitt and Michael Fertig and Jennifer Cohen Glasser, Miami, for appellee.
Before WELLS and LAGOA, JJ., and SCHWARTZ, Senior Judge.
WELLS, Judge.
In this personal injury action, Maria and Rolando Suarez appeal an order granting final summary judgment in favor of the City of Hialeah on their claim that the City negligently maintained a sidewalk on which a slip and fall accident occurred. Because the City failed to demonstrate the lack of material issues of fact that would support entry of summary final judgment in its favor, we reverse. See Moore v. Morris, 475 So. 2d 666, 668 (Fla.1985) ("The law is well settled in Florida that a party moving for summary judgment must show conclusively the absence of any genuine issue of material fact and the court must draw every possible inference in favor of the party against whom a summary judgment is sought."); Castillo v. State Farm Fla. Ins. Co., 971 So. 2d 820, 2007 WL 3005974 (Fla. 3d DCA Oct.17, 2007) ("The burden is upon the party moving for summary judgment to demonstrate that there is no genuine issue as to any material fact and that the movant is entitled to judgment as a matter of law.").
Reversed and remanded for further proceedings.